                                      UNITED STATES DISTRICT COURT
                                      NORTHERN DISTRICT OF INDIANA
                                           HAMMOND DIVISION

MONICA M.1,                                               )
                                                          )
                              Plaintiff,                  )
                                                          )
           v.                                             ) Case No. 2:18-cv-266
                                                          )
ANDREW M. SAUL,                                           )
Commissioner of Social Security,                          )
                                                          )
                              Defendant.                  )

                                           OPINION AND ORDER

           This matter is before the court on petition for judicial review of the decision of the

Commissioner filed by the plaintiff, Monica M., on July 19, 2018. For the following reasons, the

decision of the Commissioner is REMANDED.

                                                       Background

           The plaintiff, Monica M., filed an application for Disability Insurance Benefits on

December 22, 2014, alleging a disability onset date of September 15, 2013. (Tr. 10). The

Disability Determination Bureau denied Monica M.’s application initially on March 13, 2015,

and again upon reconsideration on July 21, 2015. (Tr. 10). Monica M. subsequently filed a

timely request for a hearing on September 9, 2015. (Tr. 10). A hearing was held on January 23,

2017, before Administrative Law Judge (ALJ) David R. Bruce, and the ALJ issued an

unfavorable decision on May 17, 2017. (Tr. 10-24). Vocational Expert (VE) Julie Bose

appeared and testified at the hearing. (Tr. 10). The Appeals Council denied review making the

ALJ’s decision the final decision of the Commissioner. (Tr. 1-6).

           Monica M. met the insured status requirement of the Social Security Act through March


1
    To protect privacy, the plaintiff’s full name will not be used in this Order.
31, 2018. (Tr. 12). At step one of the five-step sequential analysis for determining whether an

individual is disabled, the ALJ found that Monica M. had not engaged in substantial gainful

activity since September 15, 2013, the alleged onset date. (Tr. 13).

        At step two, the ALJ determined that Monica M. had the following severe impairments:

bipolar disorder, substance abuse disorder, irritable bowel syndrome, thoracic outlet syndrome,

arthritis, and degenerative disc disease of the back. (Tr. 13). The ALJ found that the medically

determinable impairments significantly limited Monica M.’s ability to perform basic work

activities. (Tr. 13).

        At step three, the ALJ concluded that Monica M. did not have an impairment or

combination of impairments that met or medically equaled the severity of one of the listed

impairments in 20 CFR Part 404, Subpart P, Appendix 1. (Tr. 14). The ALJ determined that

Monica M. did not manifest clinical signs and findings that met the specific criteria of any

listing. (Tr. 14). Specifically, the ALJ considered the criteria for listings 1.02, 1.04, 12.02, and

12.04. (Tr. 14).

        The ALJ found that Monica M.’s mental impairments, considered singly and in

combination, did not meet or medically equal the criteria of listings 12.02 and 12.04. (Tr. 14).

In making this finding, the ALJ considered the paragraph B criteria for mental impairments,

which required at least one extreme or two marked limitations in a broad area of

functioning which include:

                understanding, remembering, or applying information; interacting
                with others; concentrating, persisting or maintaining pace; and
                adapting or managing oneself.

(Tr. 14). The ALJ indicated that a marked limitation means the ability to function independently,

appropriately, effectively, and on a sustained basis is seriously limited, while an extreme



                                                  2
limitation is the inability to function independently, appropriately, or effectively, and on a

sustained basis. (Tr. 14).

       The ALJ determined that Monica M. had mild limitations in understanding,

remembering, or applying information; a moderate limitation in interacting with others; moderate

limitations in concentrating, persisting, or maintaining pace; and mild limitations adapting or

managing herself. (Tr. 14-15). Because Monica M.’s mental impairments did not cause at least

two “marked” limitations or one “extreme” limitation, the ALJ determined that the paragraph B

criteria was not satisfied. (Tr. 16). Additionally, the ALJ determined that Monica M. did not

satisfy the paragraph C criteria. (Tr. 16). The ALJ also noted that no State agency psychological

consultant had concluded that a mental listing was medically equaled. (Tr. 16).

       After consideration of the entire record, the ALJ then assessed Monica M.’s residual

functional capacity (RFC) as follows:

               [T]he claimant has the residual functional capacity to perform light
               work as defined in 20 CFR 404.1567(b). She can lift and carry 20
               pounds occasionally and 10 pounds frequently. She can push and
               pull as much as she can lift and carry. She can sit six hours in an
               eight-hour workday. She can stand and/or walk six hours out of an
               eight-hour workday. She can occasionally balance, stoop, kneel,
               crouch, crawl, and climb ramps and stairs, but she can never climb
               ladders, ropes, or scaffolds. At most, she can perform simple routine
               tasks and make simple work-related decisions. She can occasionally
               respond appropriately to supervisors, co-workers, and the public.

(Tr. 16). The ALJ explained that in considering Monica M.’s symptoms he followed a two-step

process. (Tr. 17). First, he determined whether there was an underlying medically determinable

physical or mental impairment that was shown by a medically acceptable clinical or laboratory

diagnostic technique that reasonably could be expected to produce Monica M.’s pain or other

symptoms. (Tr. 17). Then he evaluated the intensity, persistence, and limiting effects of the

symptoms to determine the extent to which they limited Monica M.’s functioning. (Tr. 17).

                                                  3
       After considering the evidence, the ALJ found that Monica M.’s medically determinable

impairments reasonably could be expected to produce her alleged symptoms. (Tr. 18).

However, her statements concerning the intensity, persistence, and limiting effects of her

symptoms were not entirely consistent with the medical evidence and other evidence in the

record. (Tr. 18). The ALJ concluded that the overall record failed to support Monica M.’s

allegations as to the disabling nature of her symptoms. (Tr. 18).

       At step four, the ALJ found that Monica M. was able to perform her past relevant work as

a food packer. (Tr. 24). The ALJ determined that the work did not require the performance of

work-related activities precluded by the RFC. (Tr. 24). The ALJ found that Monica M. had not

been under a disability, as defined in the Social Security Act, from September 15, 2013 through

the date of this decision, May 17, 2017. (Tr. 10-24).

                                            Discussion

       The standard for judicial review of an ALJ’s finding that a claimant is not disabled within

the meaning of the Social Security Act is limited to a determination of whether those findings are

supported by substantial evidence. 42 U.S.C. § 405(g) (“The findings of the Commissioner of

Social Security, as to any fact, if supported by substantial evidence, shall be conclusive.”);

Moore v. Colvin, 743 F.3d 1118, 1120–21 (7th Cir. 2014); Bates v. Colvin, 736 F.3d 1093, 1097

(7th Cir. 2013) (“We will uphold the Commissioner’s final decision if the ALJ applied the

correct legal standards and supported her decision with substantial evidence.”). Courts have

defined substantial evidence as “such relevant evidence as a reasonable mind might accept to

support such a conclusion.” Richardson v. Perales, 402 U.S. 389, 401, 91 S. Ct. 1420, 1427, 28

L. Ed. 2d 852 (1972) (quoting Consol. Edison Co. v. NLRB, 305 U.S. 197, 229, 59 S. Ct. 206,

217, 83 L. Ed. 2d 140 (1938)); see Bates, 736 F.3d at 1098. A court must affirm an ALJ’s



                                                 4
decision if the ALJ supported his findings with substantial evidence and if there have been no

errors of law. Roddy v. Astrue, 705 F.3d 631, 636 (7th Cir. 2013) (citations omitted). However,

“the decision cannot stand if it lacks evidentiary support or an adequate discussion of the issues.”

Lopez ex rel Lopez v. Barnhart, 336 F.3d 535, 539 (7th Cir. 2003).

       Disability insurance benefits are available only to those individuals who can establish

“disability” under the terms of the Social Security Act. The claimant must show that she is

unable “to engage in any substantial gainful activity by reason of any medically determinable

physical or mental impairment which can be expected to result in death or which has lasted or

can be expected to last for a continuous period of not less than 12 months.” 42 U.S.C.

§ 423(d)(1)(A). The Social Security regulations enumerate the five-step sequential evaluation to

be followed when determining whether a claimant has met the burden of establishing disability.

20 C.F.R. § 404.1520. The ALJ first considers whether the claimant is presently employed and

“doing . . . substantial gainful activity.” 20 C.F.R. § 404.1520(b). If she is, the claimant is not

disabled and the evaluation process is over. If she is not, the ALJ next addresses whether the

claimant has a severe impairment or combination of impairments that “significantly

limits . . . physical or mental ability to do basic work activities.” 20 C.F.R. § 404.1520(c); see

Williams v. Colvin, 757 F.3d 610, 613 (7th Cir. 2014) (discussing that the ALJ must consider the

combined effects of the claimant’s impairments). Third, the ALJ determines whether that severe

impairment meets any of the impairments listed in the regulations. 20 C.F.R. § 401, pt. 404,

subpt. P, app. 1. If it does, then the impairment is acknowledged by the Commissioner to be

conclusively disabling. However, if the impairment does not so limit the claimant’s remaining

capabilities, the ALJ reviews the claimant’s “residual functional capacity” and the physical and

mental demands of her past work. If, at this fourth step, the claimant can perform her past



                                                 5
relevant work, she will be found not disabled. 20 C.F.R. § 404.1520(e). However, if the

claimant shows that her impairment is so severe that she is unable to engage in her past relevant

work, then the burden of proof shifts to the Commissioner to establish that the claimant, in light

of her age, education, job experience, and functional capacity to work, is capable of performing

other work and that such work exists in the national economy. 42 U.S.C. § 423(d)(2); 20 C.F.R.

§ 404.1520(f); see Biestek v. Berryhill, 139 S. Ct. 1148 (2019) (upon the disability benefits

applicant’s request, vocational expert's refusal to provide the private market-survey data

underlying her opinion regarding job availability, does not categorically preclude the expert's

testimony from counting as “substantial evidence” but, instead, the inquiry is case-by-case).

       Monica M. has requested that the court reverse the ALJ’s decision and award benefits, or

in the alternative, remand this matter for additional proceedings. In her appeal, Monica M. has

argued that: (1) the ALJ failed to consider her extreme obesity in combination with her other

impairments; (2) the ALJ’s mental RFC finding lacked substantial evidence; and (3) the ALJ

failed to assess her subjective allegations pursuant to SSR 16-3p.

        First, Monica M. has argued that the ALJ failed to consider her extreme obesity in

combination with her other impairments. The ALJ found that Monica M. had the following

severe impairments: bipolar disorder, substance abuse disorder, irritable bowel syndrome,

thoracic outlet syndrome, arthritis, and degenerative disc disease of the back. (Tr. 13). The

record consistently documented that Monica M. suffered from lumbar degenerative disc disease

and osteoarthritis. However, throughout the ALJ’s decision, he failed to mention or discuss

Monica M.’s obesity, singly or in combination with her other impairments.

       Monica M.’s weight fluctuated between 160 pounds to 222 pounds between January of

2014 to March of 2016 and her BMI’s ranged from 30.21 to 41.97. (Tr. 733, 769, 834, 990,



                                                 6
1073). The record revealed that on March 3, 2016, she weighed 222 pounds and had a BMI of

41.97. (Tr. 1073). Any BMI of 30 or greater is considered obese. SSR 02-1p, 2002 WL

34686281, at *2 (Sept. 12, 2002). “According to SSR 02-1p, an ALJ should consider the effects

of obesity together with the underlying impairments, even if the individual does not claim

obesity as an impairment.” Prochaska v. Barnhart, 454 F.3d 731, 736 (7th Cir. 2006); see also

Arnett v. Astrue, 676 F.3d 586, 593 (7th Cir. 2012) (stating “[a]n ALJ must factor in obesity

when determining the aggregate impact of [a claimant’s] impairments.”). That is so because

“[t]he combined effects of obesity with other impairments can be greater than the effects of each

of the impairments considered separately.” SSR 02-1p, 2002 WL 34686281, at *1.

       The Commissioner did not dispute that Monica M. was obese during the relevant time

period or that the ALJ failed to recognize Monica M.’s obesity in his decision. Rather, the

Commissioner contends that the ALJ implicitly considered the medical opinions of the

physicians who accounted for it. Specifically, the Commissioner noted that the ALJ relied

largely on the opinion of State agency physician, Dr. Brill, who acknowledged Monica M.’s

obesity by referencing her body mass index. The Commissioner has indicated that the ALJ also

discussed medical reports that noted Monica M.’s height and weight. Furthermore, the

Commissioner contends that Monica M. has not established any obesity-related functional

limitations beyond those considered by the ALJ.

       An ALJ must consider all of the evidence and must explain his decision such that it may

be meaningfully reviewed. 20 C.F.R. § 404.1545(a). Therefore, if the ALJ thought that Monica

M.’s obesity did not result in limitations on her ability to work, he should have explained how he

reached that conclusion. See Arnett v. Astrue, 676 F.3d 586, 593 (7th Cir. 2012). The ALJ has

not done so here. However, the ALJ’s failure to explicitly discuss the impact of obesity may be



                                                7
harmless. “[T]his type of error may be harmless when the RFC is based on limitations identified

by doctors who specifically noted obesity as a contributing factor to the exacerbation of other

impairments.” Pepper v. Colvin, 712 F.3d 351, 364 (7th Cir. 2013); Skarbek v. Barnhart, 390

F.3d 500, 504 (7th Cir. 2004) (noting that “the ALJ adopted the limitations suggested by the

specialists and reviewing doctors, who were aware of Skarbek’s obesity. Thus, although the ALJ

did not explicitly consider Skarbek’s obesity, it was factored indirectly into the ALJ’s decision as

part of the doctors' opinions.”). There was no evidence that the medical reports which the ALJ

relied on considered Monica M.’s obesity in their assessments or in combination with her other

impairments. Rather, the reports only noted Monica M.’s BMI, height, and weight. Therefore, it

is not clear from the record that the physicians took Monica M.’s obesity into account, singly or

in combination, with her other impairments.

       Furthermore, the ALJ found that Monica M. suffered from the severe impairments of

arthritis and degenerative disc disease of the back. The records indicated that she experienced

knee pain, ankle pain, and chronic low back pain. She testified that she could stand and/or sit for

only 10 to 15 minutes. Given that obesity may exacerbate pain and limitations from arthritis

affecting weight-bearing joints, the ALJ’s failure to address Monica M.’s obesity in combination

with these impairments could have impacted the ALJ’s RFC finding that she was able to stand

and/or walk for six hours per day and sit for six hours per day. SSR 02-1p, 2002 WL 34686281,

at *1 (recognizing that “someone with obesity and arthritis affecting a weight-bearing joint may

have more pain and limitation than might be expected from the arthritis alone.”); Barnett v.

Barnhart, 355 F.3d 1065, 1068 (7th Cir. 2004) (noting “[e]ven if Barrett’s arthritis was not

particularly serious in itself, it would interact with her obesity to make standing for two hours at

a time more painful than it would be for a person who was either as obese as she or as arthritic as



                                                  8
she but not both.”). The ALJ’s decision did not reflect that he considered Monica M.’s obesity in

combination with her other impairments or that the physicians he relied on accounted for her

obesity. Accordingly, the court cannot find harmless error and remand is appropriate.

       Next, Monica M. has argued that the mental RFC finding lacked substantial support.

“The RFC is an assessment of what work-related activities the claimant can perform despite her

limitations.” Young v. Barnhart, 362 F.3d 995, 1000 (7th Cir. 2004); see 20 C.F.R. §

404.1545(a)(1) (“Your residual functional capacity is the most you can still do despite your

limitations.”); SSR 96-8p, 1996 WL 374184, *2 (July 2, 1996) (“RFC is an administrative

assessment of the extent to which an individual’s medically determinable impairment(s),

including any related symptoms, such as pain, may cause physical or mental limitations or

restrictions that may affect his or her capacity to do work-related physical and mental

activities.”). The RFC is based upon medical evidence—including statements from medical

sources about what the claimant can still do—as well as “other evidence, such as testimony by

the claimant or his friends and family.” Craft v. Astrue, 539 F.3d 668, 676 (7th Cir. 2008); 20

C.F.R. § 404.1545(a)(3).

       An ALJ is not required to rely solely on medical opinions to determine the

RFC. Suide v. Astrue, 371 F. App'x 684, 690 (7th Cir. 2010) (finding that the rejection of the

opinion record left an evidentiary deficit because the rest of the record did “not support the

parameters included in the ALJ's residual functional capacity determination”); Schmidt

v. Astrue, 496 F.3d 833, 845 (7th Cir. 2007) (recognizing that an ALJ is not required to rely

entirely on a particular physician's opinion or choose between the opinions of any of the

claimant's physicians). The final responsibility for deciding a claimant's specific work-related or

RFC limitations is reserved to the ALJ. See 20 C.F.R. § 404.1527(e)(2).



                                                 9
       The ALJ determined that Monica M. could perform simple routine tasks, make simple

work-related decisions, and occasionally respond appropriately to supervisors, coworkers, and

the public. (Tr. 16). In support of the mental RFC finding, the ALJ relied on State agency

psychologists, Drs. J. Gange, Ph.D. and Kari Kennedy, Psy.D., who found that Monica M.’s

mental impairments resulted in mild limitations in activities of daily living, social functioning,

and concentration, persistence, or pace. (Tr. 23). The ALJ gave some weight to their opinions

because they were reasonable and well-supported at the time. (Tr. 23). However, the ALJ

concluded that in considering subsequent documentation and Monica M.’s testimony she was

more limited. The ALJ found that Monica M. had mild limitations in understanding,

remembering, or applying information; a moderate limitation in interacting with others; moderate

limitations in concentrating, persisting, or maintaining pace; and mild limitations adapting or

managing herself. (Tr. 14-15).

       Monica M. testified that she had difficulty maintaining concentration. In a function

report, she indicated that her impairments affected her memory and her ability to concentration,

understand, follow instructions, and complete tasks. (Tr. 292). She further indicated that she

could pay attention for approximately 20 minutes. (Tr. 292). Moreover, a neuropsychological

evaluation found that Monica M. had mildly to profoundly impaired memory functions, severe

impairments in language and visuospatial abilities, and significant depression and anxiety

symptomatology. (Tr. 966-67). It further mentioned that she had an inconsistent weakness in

her sustained visual attention and prolonged concentration. (Tr. 966-67).

        The Commissioner contends that the ALJ’s limitations to “simple routine tasks” and

“simple work-related decisions” were consistent with Monica M.’s representations about her

ability to concentrate and remember. Additionally, the Commissioner contends that the ALJ



                                                 10
accounted for Monica M.’s difficulties getting along with others. The Seventh Circuit has

“repeatedly rejected the notion that a hypothetical like the one here confining the claimant to

simple, routine tasks and limited interactions with others adequately captures temperamental

deficiencies and limitations in concentration, persistence, and pace.” Moreno v. Berryhill, 882

F.3d 722, 730 (7th Cir. 2018) (quoting Yurt v. Colvin, 758 F.3d 850, 858–59 (7th Cir. 2014));

citing Stewart v. Astrue, 561 F.3d 679, 684–85 (7th Cir. 2009); see also Winsted v. Berryhill,

923 F.3d 472, 477 (7th Cir. 2019). In O'Connor-Spinner v. Astrue, the Seventh Circuit held

that, in most cases, terms like “ ‘simple, repetitive tasks’ on their own will not necessarily

exclude from the VE’s consideration those positions that present significant problems of

concentration, persistence and pace.” O'Connor-Spinner v. Astrue, 627 F.3d 614, 620 (7th Cir.

2010). This is because the ability to learn how to do a task of a certain complexity is not the

same as the ability to do the given task over a sustained period of time. O'Connor-Spinner, 627

F.3d at 620. As the Seventh Circuit repeatedly has explained, “observing that a person can

perform simple and repetitive tasks says nothing about whether the individual can do so on a

sustained basis, including for example, over the course of a standard eight-hour work shift.”

Crump v. Saul, 932 F.3d 567, 570 (7th Cir. 2019). Accordingly, the ALJ’s RFC assessment

failed to accommodate Monica M.’s limitation in concentrating, persisting, or maintaining pace.

       Finally, Monica M. has argued that the ALJ failed to assess her subjective allegations

according to SSR 16-3p. An ALJ’s evaluation of subjective symptoms will be upheld unless it is

patently wrong. Shideler v. Astrue, 688 F.3d 306, 310-11 (7th Cir. 2012). Nevertheless, an ALJ

must explain his evaluation with specific reasons that are supported by the record. Pepper v.

Colvin, 712 F.3d 351, 367 (7th Cir. 2013). An ALJ must assess the claimant’s subjective

symptoms rather than assessing her “credibility.”



                                                 11
       Under SSR 16-3, the ALJ first must determine whether the claimant has a medically

determinable impairment that reasonably could be expected to produce her symptoms. SSR 16-

3p, 2016 WL 1119029, at *2. Then, the ALJ must evaluate the “intensity, persistence, and

functionally limiting effects of the individual's symptoms to determine the extent to which the

symptoms affect the individual's ability to do basic work activities.” SSR 16-3p, 2016 WL

1119029, at *2. An individual's statements about the intensity and persistence of the pain may

not be disregarded because they are not substantiated by objective medical evidence. SSR 16-3p,

2016 WL 1119029 at *5. In determining the ability of the claimant to perform work-related

activities, the ALJ must consider the entire case record, and the decision must contain specific

reasons for the finding. SSR 16-3p, 2016 WL 1119029, at*4, 9. The ALJ must weigh the

claimant’s subjective complaints, the relevant objective medical evidence, and any other

evidence of the following factors:

       (i) The individual’s daily activities;

       (ii) Location, duration, frequency, and intensity of pain or other symptoms;

       (iii) Precipitating and aggravating factors;

       (iv) Type, dosage, effectiveness, and side effects of any medication;

       (v) Treatment, other than medication, for relief of pain or other symptoms;

       (vi) Other measures taken to relieve pain or other symptoms;

       (vii) Other factors concerning functional limitations due to pain or other symptoms.

See 20 C.F.R. § 404.1529(c)(3).

       The ALJ determined that Monica M.’s statements concerning the intensity, persistence,

and limiting effects of her alleged symptoms were not entirely consistent with the medical

evidence and other evidence in the record. (Tr. 18). Monica M. contends that the ALJ used the



                                                12
wrong legal standard in evaluating her subjective allegations. She asserts that “not entirely

consistent” is not the legal standard; rather, the ALJ must base the decision on the preponderance

of the evidence offered at the hearing or otherwise included in the record. (citing 20 C.F.R. §

404.953(a); Minger v. Berryhill, 307 F. Supp. 3d 865, 871 (N.D. Ill. 2018)). However, under

SSR 16-3p, the ALJ must “evaluate whether the statements are consistent with objective medical

evidence and the other evidence.” SSR 16-3p, 2016 WL 1119029, at *8; see also 20 C.F.R. §§

404.1529(a), 416.929(a). Therefore, the use of the boilerplate phrase “not entirely consistent” is

not, alone, a basis for remand. See Robert v. Berryhill, 2018 WL 4565385, at *7-8 (C.D. Ill.

2018); see also Parker v. Astrue, 597 F.3d 920 (7th Cir. 2010).

       The ALJ found that Monica M.’s impairments were not as severe as she alleged because

her treatment notes indicated that she was non-compliant with taking medications and that she

declined an injection in her back. (Tr. 19). An ALJ “will not find an individual's symptoms

inconsistent with the evidence in the record . . . without considering possible reasons he or she

may not comply with treatment or seek treatment consistent with the degree of his or her

complaints,” and the ALJ must “explain how [he] considered the individual's reasons in [his]

evaluation of the individual's symptoms.” SSR 16-3p, 2016 WL 119029, at *8. The

Commissioner noted that Monica M. suggested her non-compliance was due to forgetfulness, as

well as her husband indicated that she often needed reminders to take her medication. However,

the ALJ only noted that the treatment notes indicated that she was non-compliant with taking

medications. The ALJ did not provide any discussion of why her reasons for non-compliance

were unconvincing or were not supported by the record.

       Further, Monica M. contends that the ALJ failed to explain which of her symptoms were

not entirely consistent with the evidence. The ALJ’s indicated that the “impairments [Monica



                                                13
M.] complains about existed prior to the accident.” (Tr. 19). Moreover, the ALJ also indicated

that “the evidence generally does not support the alleged loss of function.” (Tr. 19). However,

the ALJ failed to indicate what parts of Monica M.’s alleged symptoms were or were not

supported by the record. An ALJ needs to “evaluate whether [Plaintiff’s allegations] are

consistent with objective medical evidence and the other evidence,” and “explain” which

symptoms are found to be consistent or inconsistent with the evidence. SSR 16-3p, 2017 WL

5180304 at *6, *8; see also Zurawski v. Halter, 245 F.3d 881, 887 (7th Cir. 2001) (remanding

where the ALJ failed to “explain the inconsistencies” between a claimant's activities of daily

living, his complaints of pain, and the medical evidence).

       Lastly, Monica M.’s husband completed a third-party function report. He indicated that

Monica M. spent most of the day sleeping or watching television. Furthermore, he indicated that

she needed reminders to let the dogs out and take a bath. He reported that she could pay

attention only for five to ten minutes at one time and could follow written or spoken instructions

only if they were short. The ALJ found that the opinion of Monica M.’s husband was not

medically acceptable. Further, the ALJ stated that he had considered the opinion to the extent

that it was supported by the medical evidence. (Tr. 23).

       When evaluating the weight to assign to a third-party function report, SSR 16-3p states

that an “adjudicator will consider any personal observations of the individual in terms of how

consistent those observations are with the individual's statements about his or her symptoms as

well as with all of the evidence in the file.” SSR 16-3p, 2017 WL 5180304, at *7. “Implicit

within SSR 16-3p is a requirement that an adjudicator either assign appropriate weight to a Third

Party Function Report or indicate how that report is inconsistent with either the plaintiff’s

statements or the overall record.” Hopkins v. Berryhill, 2019 WL 1417255, at *2 (N.D. Ind.



                                                 14
2019). The Commissioner failed to address Monica M.’s argument that the ALJ’s rejection of

the third-party function report completed by Monica M.’s husband was in violation of SSR 16-3p

and that the ALJ did not explain which parts of the function report he accepted or rejected. See

Dogan v. Astrue, 751 F. Supp. 2d 1029, 1042 (N.D. Ind. 2010) (collecting 7th Circuit district

court cases holding that the Commissioner’s failure to address one of a claimant’s argument

amounts to a waiver of her right to do so). Accordingly, on remand that ALJ should assess

Monica M.’s subjective allegations pursuant to SSR 16-3p.

       Monica M. has requested that the court remand for an award of benefits. An award of

benefits is appropriate “only if all factual issues involved in the entitlement determination have

been resolved and the resulting record supports only one conclusion—that the applicant qualifies

for disability benefits.” Allord v. Astrue, 631 F.3d 411, 415 (7th Cir. 2011). The Seventh

Circuit has held that when an ALJ’s decision is not supported by substantial evidence, the

appropriate remedy is to remand for further proceedings unless the evidence before the court

compels an award of benefits. Briscoe v. Barnhart, 425 F.3d 345, 355 (7th Cir. 2005). The

record here does not warrant an award of benefits.

       Based on the foregoing reasons, the decision of the Commissioner is REMANDED for

further proceedings consistent with this order.

       ENTERED this 10th day of October, 2019.

                                                             /s/ Andrew P. Rodovich
                                                             United States Magistrate Judge




                                                  15
